UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6740


CORY ANTHONY SIMPSON,

                Plaintiff - Appellant,

          v.

OFFICER KAPELUCK; C. J. HOWELL, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:09-cv-00021)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cory Anthony Simpson, Appellant Pro Se.        Michael Deering
Mullins, STEPTOE & JOHNSON, L.L.P., Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cory    Anthony       Simpson         appeals       the    district     court’s

order declining to accept the magistrate judge’s recommendation

to dismiss his 42 U.S.C. § 1983 (2006) complaint for failure to

prosecute, and granting Defendants’ motion for summary judgment

on the merits of the action.                  We have reviewed the record and

find   no   reversible    error.          Accordingly,            we    affirm     for    the

reasons stated by the district court.                         Simpson v. Kapeluck, No.

2:09-cv-00021      (S.D.W.    Va.       May       14,    2010).        We    further      deny

Simpson’s motion for appointment of counsel.                           We dispense with

oral   argument     because       the    facts          and    legal    contentions       are

adequately    presented      in    the    materials            before       the   court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                              2